Case 1:19-cv-24148-BB Document 66 Entered on FLSD Docket 10/29/2020 Page 1 of 14




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-cv-24148-BLOOM/Louis

  NATHAN ROSA,

            Plaintiff,

  v.

  HARPER’S AIR, INC.,

        Defendant.
  ____________________/

                  ORDER ON MOTION FOR PARTIAL SUMMARY JUDGMENT

            THIS CAUSE is before the Court upon Defendant Harper’s Air, Inc.’s (“Defendant” or

  “Harper’s Air”) Motion for Partial Summary Judgment, ECF No. [56] (“Motion”). The Court has

  carefully considered the Motion, all opposing and supporting submissions, the record in this case

  and the applicable law, and is otherwise fully advised. For the reasons that follow, the Motion is

  granted in part and denied in part.

       I.       BACKGROUND

            This case involves allegations of intimidation, coercion, and eventual termination of

  Plaintiff Nathan Rosa (“Plaintiff” or “Rosa”) by his employer Harper’s Air as a result of Rosa’s

  grand jury service. In the Complaint, ECF No. [1], Plaintiff alleges that the owner of Harper’s Air,

  Terrell Lee Harper (“Harper”), was upset that Rosa responded to a summons for grand jury service

  in federal court, and Harper made intimidating and coercive comments to Rosa with respect to

  Rosa’s service, culminating in Rosa’s termination. As a result, Plaintiff asserts a claim against

  Defendant for violation of the Jury System Improvement Act (“JSIA”), 28 U.S.C. § 1875, which
Case 1:19-cv-24148-BB Document 66 Entered on FLSD Docket 10/29/2020 Page 2 of 14

                                                                  Case No. 19-cv-24148-BLOOM/Louis


  prohibits an employer from discharging, threatening to discharge, intimidating or coercing

  permanent employees for performing jury service.

      II.      RELEVANT FACTS

            Harper’s Air employed Rosa as a service manager in an at-will capacity from 2015 until

  his termination on January 26, 2018. Defendant’s Statement of Undisputed Material Facts (“Def.’s

  SOMF”), ECF No. [55] ¶¶ 1-2.1

            During the week of September 11, 2017, a grand jury summons was mailed to Rosa. Id.

  ¶ 11. When Rosa failed to timely submit the grand juror questionnaire, the Court sent him a “No

  Response Letter” on October 27, 2017. Id. On November 1, 2017, the summons and questionnaire

  were reprinted and mailed to Rosa. Id. Thereafter, Rosa completed the eJuror Questionnaire online,

  and he was ultimately selected for federal grand jury service on November 9, 2017. Id. Rosa

  attended court as a juror on November 9, 2017, November 28, 2017, December 5, 2017, December

  19, 2017, and January 9, 2017. Id. ¶ 13.

            According to Harper, he was unaware that Rosa had received a federal grand jury summons

  when he decided to hire a recruiter to find a replacement for Rosa, and only learned of Rosa’s

  grand jury obligations after Rosa had been selected to serve as a grand juror. Id. ¶ 14. Harper

  testified that he made the decision to terminate Rosa’s employment because of deficient job

  performance, in that Rosa caused delays, he dropped units, he made bad decisions and forced

  employees to do things they should not do, he failed to process $80,000.00 of warranty returns,

  and did not complete paperwork in a timely manner so Harper’s Air could bill. Id. ¶ 9; ECF No.

  [55-11] at 18. In addition, Rosa put the wrong unit on a Planet Dodge car dealership and ordered

  the wrong roof curb for a system being changed out, which cost $1,500.00 for the job plus cranes.


  1
   Where a fact is uncontroverted by the opposing party, the Court cites only to the originating Statement
  of Facts.


                                                      2
Case 1:19-cv-24148-BB Document 66 Entered on FLSD Docket 10/29/2020 Page 3 of 14

                                                                Case No. 19-cv-24148-BLOOM/Louis


  ECF No. [55-11] at 19. Rosa also tried to set up a job for his wife’s business shopping center

  without Harper’s approval. Id. A recruiter was hired to find a replacement for Rosa on October 18,

  2017, because Rosa’s job performance was deficient, he caused Harper’s company to incur

  monetary losses, and his customers were constantly complaining about Rosa’s job performance.

  ECF No. [55-11] at 64; ECF No. [55-13] ¶ 4. Despite Rosa’s stated deficiencies in job

  performance, no disciplinary record exists to document the alleged issues with Rosa’s work

  performance. Pl.’s Statement of Material Facts (“Pl.’s SOMF”), ECF No. [58] ¶ 7.

         Kimberli Ann Sherwood, Harper’s Air comptroller from late 2013 until June, 2016,

  testified that they received many complaints about scheduling and other incapabilities of the

  service department while Rosa worked as service manager. ECF No. [55-5] at 8. She also recalled

  discussing with Steve Simm, Harper’s Air general manager at the time, that Rosa was not doing

  his job and was not going to be a good fit, and that Simm was looking for a replacement as soon

  as one could be found. Id. at 12. Michael Gibbs, the head service tech and installer of residential

  and commercial equipment, testified that there were instances in which Rosa performed his job in

  a deficient manner, including inaccurate job details and job instructions. ECF No. [55-6] at 8-9.

  For example, Gibbs testified that during a commercial install at a car dealership, he changed out a

  unit upon mistaken direction from Rosa, instead of changing out parts. Id. at 9. In addition, Gibbs

  recalled an instance at a job in a Bank of America where the details were given to Rosa, and when

  Gibbs proceeded to install the roof curve, all of the measurements were wrong. Id. at 11. Gibbs

  expressed his concerns to Sherwood2 and Harper. Id. at 12. At a certain point in the months before

  Rosa’s termination, Gibbs became aware of plans to replace Rosa. Id. at 13-14.




  2
   In Gibbs’s deposition, Sherwood is referred to by her maiden name, Parks. ECF No. [55-6] at 12; see
  also ECF No. [55-5] at 4.


                                                     3
Case 1:19-cv-24148-BB Document 66 Entered on FLSD Docket 10/29/2020 Page 4 of 14

                                                              Case No. 19-cv-24148-BLOOM/Louis


            Fernando Obeso, Harper’s Air’s general manager, testified that although Rosa received no

  write ups in his file, they received customer complaints about Rosa, including not responding to

  customers in a timely manner, ordering incorrect parts or equipment, failing to set up a job

  properly, and ordering items or performing services without company authorization. ECF No. [55-

  7] at 27-28. Marty Carter, one of Harper’s Air’s office managers during the relevant time period,

  testified that on her first day of work on October 15, 2017, Harper told her that he was going to

  fire Rosa for deficient job performance. Def.’s SOMF ¶ 8.

            Martha Ravelo, who worked in human resources and as an accountant with Harper’s Air

  until October 10, 2017, testified that Rosa gave her his jury summons, which she placed in his file.

  ECF No. [57-1] at 7-8. She also testified that she showed the summons to Harper and Obeso, and

  spoke to them about coverage for Rosa’s responsibilities. Id. at 10. As a result, according to

  Ravelo, Harper was aware of Rosa’s jury duty when he decided to find Rosa’s replacement. Pl.’s

  SOMF ¶ 9. Harper was very unhappy about Rosa’s jury duty. Id.

            Ultimately, Harper hired Manuel Castellanos to replace Rosa, and terminated Rosa on

  January 26, 2018, after Castellanos, who had been training with Rosa and working side-by-side

  with him, told Harper that he did not need Rosa anymore. Def.’s SOMF ¶ 15.

     III.      LEGAL STANDARD

            A court may grant a motion for summary judgment “if the movant shows that there is no

  genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

  Fed. R. Civ. P. 56(a). The parties may support their positions by citation to the record, including,

  inter alia, depositions, documents, affidavits, or declarations. See Fed. R. Civ. P. 56(c). An issue

  is genuine if “a reasonable trier of fact could return judgment for the non-moving party.”

  Miccosukee Tribe of Indians of Fla. v. United States, 516 F. 3d 1235, 1243 (11th Cir. 2008)




                                                   4
Case 1:19-cv-24148-BB Document 66 Entered on FLSD Docket 10/29/2020 Page 5 of 14

                                                              Case No. 19-cv-24148-BLOOM/Louis


  (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)). A fact is material if it

  “might affect the outcome of the suit under the governing law.” Id. (quoting Anderson, 477 U.S.

  at 247-48). The court views the facts in the light most favorable to the non-moving party and draws

  all reasonable inferences in the party’s favor. Crocker v. Beatty, 886 F.3d 1132, 1134 (11th Cir.

  2018). “The mere existence of a scintilla of evidence in support of the [non-moving party’s]

  position will be insufficient; there must be evidence on which a jury could reasonably find for the

  [non-moving party].” Anderson, 477 U.S. at 252. The Court does not weigh conflicting evidence.

  See Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1140 (11th Cir. 2007) (quoting Carlin Comm’n,

  Inc. v. S. Bell Tel. & Tel. Co., 802 F.2d 1352, 1356 (11th Cir. 1986)).

         The moving party shoulders the initial burden to demonstrate the absence of a genuine

  issue of material fact. See Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir. 2008). If a movant

  satisfies this burden, “the nonmoving party ‘must do more than simply show that there is some

  metaphysical doubt as to the material facts.’” Ray v. Equifax Info. Servs., L.L.C., 327 F. App’x

  819, 825 (11th Cir. 2009) (quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475

  U.S. 574, 586 (1986)). Instead, “the non-moving party ‘must make a sufficient showing on each

  essential element of the case for which he has the burden of proof.’” Id. (quoting Celotex Corp. v.

  Catrett, 477 U.S. 317, 322 (1986)). The non-moving party must produce evidence, going beyond

  the pleadings, and by its own affidavits, or by depositions, answers to interrogatories, and

  admissions on file, designating specific facts to suggest that a reasonable jury could find in the

  non-moving party’s favor. Shiver, 549 F.3d at 1343.

         In resolving the issues presented under Fed. R. Civ. P. 56, “the court may not weigh

  conflicting evidence to resolve disputed factual issues; if a genuine dispute is found, summary

  judgment must be denied.” Carlin Commc’n, Inc., 802 F.2d at 1356; see also Aurich v. Sanchez,




                                                   5
Case 1:19-cv-24148-BB Document 66 Entered on FLSD Docket 10/29/2020 Page 6 of 14

                                                              Case No. 19-cv-24148-BLOOM/Louis


  No. 08-80113-CIV, 2011 WL 5838233, at *1 (S.D. Fla. Nov. 21, 2011) (“If a reasonable fact finder

  could draw more than one inference from the facts, and that inference creates an issue of material

  fact, then the court must not grant summary judgment.” (citing Hairston v. Gainesville Sun Publ’g

  Co., 9 F.3d 913 (11th Cir. 1993)). Even “where the parties agree on the basic facts, but disagree

  about the factual inferences that should be drawn from those facts,” summary judgment may be

  inappropriate. Warrior Tombigbee Transp. Co., Inc. v. M/V Nan Fung, 695 F.2d 1294, 1296 (11th

  Cir. 1983).

         Furthermore, summary judgment is inappropriate where the Court would be required to

  weigh conflicting renditions of material fact or determine witness credibility. See Hairston, 9 F.3d

  at 919; see also Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996) (“It is not

  the court’s role to weigh conflicting evidence or to make credibility determinations; the non-

  movant's evidence is to be accepted for purposes of summary judgment.”); see also Strickland v.

  Norfolk S. Ry. Co., 692 F.3d 1151, 1154 (11th Cir. 2012) (“Credibility determinations, the

  weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

  functions, not those of a judge, whether he [or she] is ruling on a motion for summary judgment

  or for a directed verdict.” (quoting Anderson, 477 U.S. at 255)); Gary v. Modena, No. 05-16973,

  2006 WL 3741364, at *16 (11th Cir. Dec. 21, 2006) (Fed. R. Civ. P. 56 precludes summary

  judgment where court would be required to reconcile conflicting testimony or assess witness

  credibility); Ramirez v. Nicholas, No. 13-60820-CIV, 2013 WL 5596114, at *4 (S.D. Fla. Oct.11,

  2013) (“The Court may not make the credibility determinations needed to resolve this conflict;

  only the jury may do so.”). Through this lens, the Court considers the Motion.




                                                   6
Case 1:19-cv-24148-BB Document 66 Entered on FLSD Docket 10/29/2020 Page 7 of 14

                                                               Case No. 19-cv-24148-BLOOM/Louis


      IV.      DISCUSSION

            The JSIA provides in pertinent part that “[n]o employer shall discharge, threaten to

  discharge, intimidate, or coerce any permanent employee by reason of such employee’s jury

  service, or the attendance or scheduled attendance in connection with such service, in any court of

  the United States.” 28 U.S.C. § 1875(a). An employer who violates this provision is liable for

  damages, and may be subject to injunctive relief and civil penalties. See 28 U.S.C. § 1875(b).

            In the Motion, Harper’s Air seeks summary judgment on Rosa’s termination claim,3

  arguing that Harper made the decision to terminate Rosa and find his replacement before Rosa

  received the federal grand jury summons. In addition, Harper’s Air argues that under the JSIA,

  Rosa may not recover damages for humiliation, embarrassment, and emotional pain and suffering.

  In response, Plaintiff argues that genuine issues of material fact remain as to whether and when

  Harper’s Air became aware of Rosa’s jury duty obligations, and that emotional distress damages

  are recoverable under the JSIA. The Court considers each argument in turn.

            A. Under the JSIA, jury service must be the but-for cause for termination

            At the outset, the Court notes that the parties disagree as to the causation standard

  applicable to JSIA claims. Harper’s Air contends that an employee alleging termination as a result

  of jury service must prove that the jury duty was the “but-for” cause for the termination, relying

  upon Crowley v. Pinebrook, Inc., No. 08-3427, 2010 WL 4963004, at *3 (D. Md. Dec. 1, 2010)

  (citing Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 176 (2009)). Plaintiff, in turn, relies upon Hill

  v. Winn-Dixie Stores, Inc., 934 F.2d 1518, 1527-28 (11th Cir. 1991) to support the notion that jury

  service need only be one of the factors in the adverse employment action. Upon review, the Court




  3
    Defendant does not seek summary judgment on Rosa’s claims for coercion and intimidation under the
  JSIA.


                                                    7
Case 1:19-cv-24148-BB Document 66 Entered on FLSD Docket 10/29/2020 Page 8 of 14

                                                              Case No. 19-cv-24148-BLOOM/Louis


  agrees with Defendant that in order to show that a termination violated the JSIA, a plaintiff must

  prove that the jury service was the “but-for” cause of the termination.

         In Gross, the United States Supreme Court considered whether a mixed-motives jury

  instruction was proper in a case involving alleged violations of the Age Discrimination in

  Employment Act (“ADEA”), 29 U.S.C. § 621, et seq. 557 U.S. at 169-70. Ultimately, however,

  the Court determined that the ADEA does not authorize a claim based upon mixed-motives

  discrimination in the first instance. Id. at 174. In so doing, the Court examined the text of the

  ADEA, which provides that “[i]t shall be unlawful for an employer . . . to fail or refuse to hire or

  to discharge any individual or otherwise discriminate against any individual with respect to his

  compensation, terms, conditions, or privileges of employment, because of such individual’s age.”

  Id. at 176 (quoting 29 U.S.C. § 623(a)(1)) (emphasis in original). The Court noted that, in

  “conducting statutory interpretation, we ‘must be careful not to apply rules applicable under one

  statute to a different statute without careful and critical examination.’” Id. at 174 (quoting Fed.

  Express Corp. v. Holowecki, 552 U.S. 389, 393 (2008)).

         Rosa focuses on the above language in isolation. Rosa argues that, unlike the ADEA, there

  is no clear textual difference between the JSIA and related statutes that would lead to the

  determination that “by reason of” in the JSIA must mean “but for,” as the Supreme Court

  concluded “because of” in the ADEA means in Gross. However, in determining that the statutory

  language in the ADEA supports the notion that a plaintiff must prove that age is the “but-for” cause

  of an employer’s adverse decision, the Supreme Court noted that “[t]he words ‘because of’ mean

  ‘by reason of: on account of’” – the very language used in the JSIA, which prohibits discharge “by

  reason of” an employee’s jury service. Id. at 176; 28 U.S.C. § 1875(a). “Thus, the ordinary

  meaning of the ADEA’s requirement that an employer took adverse action ‘because of’ age is that




                                                   8
Case 1:19-cv-24148-BB Document 66 Entered on FLSD Docket 10/29/2020 Page 9 of 14

                                                              Case No. 19-cv-24148-BLOOM/Louis


  age was the ‘reason’ that the employer decided to act.” Gross, 557 U.S. at 176. In this case, the

  analogous reasoning applies.

         Indeed, although the Eleventh Circuit has not spoken directly to the standard of causation

  applicable to violations of the JSIA, several other courts have concluded that the jury service must

  be the “but-for” cause of an employer’s adverse action in a case alleging violations of the JSIA.

  See Rogers v. Bromac Title Servs, L.L.C., 755 F.3d 347, 352 (5th Cir. 2014); Hackney v. Jack

  Daubert, M.D., P.A., No. 11-80856-CIV, 2012 WL 1600563, at *8 (S.D. Fla. May 7, 2012);

  Williams v. Dist. of Columbia, 646 F. Supp. 2d 103, 109 (D.D.C 2009); Crowley v. Pinebrook,

  Inc., No. CIV JKS 08-3427, 2010 WL 4963004, at *3 (D. Md. Dec. 1, 2010), aff’d 439 F. App’x

  232 (4th Cir. 2011), cert. denied 566 U.S. 1198 (2012); Hill v. Hubbell Distrib., Inc., No. 1:12cv51,

  2013 WL 1726562, at *6 (W.D.N.C. Apr. 19, 2013); Papalia v. Milrose Consultants, Inc., No. 09

  Civ. 9257(NRB), 2011 WL 6937601, at *12 (S.D.N.Y. Dec. 29, 2011); Arnold v. Beth Abraham

  Health Servs., Inc., No. 09 Civ. 7932(DLC), 2011 WL 2416877, At *3 (S.D.N.Y. June 16, 2011).

         Plaintiff’s reliance upon Hill v. Winn-Dixie Stores, Inc., 934 F.2d 1518, 1527-28 (11th Cir.

  1991) for support is misplaced. In Hill, the district court granted a conditional new trial in part

  based upon what it considered to be an erroneous jury instruction. The court charged the jury that,

  to prevail on the issue of JSIA liability, the plaintiff had to prove that jury service was a factor,

  instead of a “substantial, determining or motivating factor,” in the employer’s adverse actions. 934

  F.2d at 1527. On appeal, the Eleventh Circuit disagreed with the district court’s assessment, noting

  that “[c]onsidering the jury instructions, special verdict, and the record as a whole, we find that

  the jury concluded that the cause of [ ] discrimination was Hill’s jury service.” Id. 1528. Rather

  than support the view that jury service need only be a factor for an employer’s adverse action in a

  JSIA case, the Eleventh Circuit’s ultimate conclusion in Hill was that Hill’s jury service was the




                                                   9
Case 1:19-cv-24148-BB Document 66 Entered on FLSD Docket 10/29/2020 Page 10 of 14

                                                              Case No. 19-cv-24148-BLOOM/Louis


  but-for cause of discrimination. Plaintiff points to no other authority to suggest that his proffered

  interpretation of causation under the JSIA would be logical or proper. As such, under the JSIA, a

  plaintiff must show that his jury service was the but-for cause of his termination.

         B. Genuine issues of material fact remain regarding Harper’s knowledge of Rosa’s
            jury service

         Defendant argues that because Harper made the decision to terminate Rosa for deficient

  job performance before Rosa received the grand jury summons and before he informed anyone at

  Harper’s Air that he received the summons, Harper’s Air is entitled to summary judgment on

  Rosa’s termination claim. Defendant points to record evidence in the form of testimony from

  various witnesses, including Sherwood, Gibbs, Obeso, and Harper, to support the argument that

  because Rosa had job performance issues, he cannot show that jury service was the but-for cause

  of his termination. In response, Plaintiff points to testimony from Ravelo and Rosa to support the

  fact that Harper was aware of Rosa’s jury service obligations prior to making the decision to

  terminate Rosa.

         Upon review, the Court finds that genuine issues of material fact preclude the entry of

  summary judgment in favor of Harper’s Air. Indeed, the issue of whether and when Harper had

  knowledge of Rosa’s jury service obligations is a factual question turning upon the credibility of

  witnesses, which is not appropriate for resolution as a matter of law.

         The following are the undisputed facts regarding the timing of events. A grand jury

  summons was created for Rosa on September 5, 2017. Affidavit of Irma E. Chapas (“Chapas

  Aff.”), ECF No. [55-14] ¶ 3. The summons was mailed to Rosa during the week of September 11,

  2017. Id.; Def.’s SOMF ¶ 11. When Rosa did not timely submit his grand jury questionnaire, he

  was sent a “No Response Letter” on October 27, 2017. Chapas Aff. ¶ 3; Def.’s SOMF ¶ 11. The

  summons and questionnaire were reprinted and mailed to Rosa on November 1, 2017, and Rosa



                                                   10
Case 1:19-cv-24148-BB Document 66 Entered on FLSD Docket 10/29/2020 Page 11 of 14

                                                                   Case No. 19-cv-24148-BLOOM/Louis


  completed the online eJuror Questionnaire on November 1, 2017. Id. Rosa reported for jury service

  on November 9, 2017. Id. Harper hired Pamela Wallace from a recruiting firm to find a

  replacement for Rosa on October 18, 2017. Def.’s SOMF ¶ 10. Rosa was terminated on January

  9, 2018. Def.’s SOMF ¶ 1. Thus, it is undisputed that Harper made the decision to find a

  replacement for Rosa after the first summons was sent to Rosa the week of September 11, 2017,

  and before Rosa began his grand jury service on November 9, 2017.

          While Defendant maintains that the decision to find a replacement for Rosa was based upon

  deficient job performance, Ravelo, who handled human resources functions at Harper’s Air until

  her employment ended on October 10, 2017, stated that Rosa submitted a time off request for

  attendance at jury duty, and that she showed the request to Harper and Obeso before placing the

  request into Rosa’s personnel file. Affidavit of Martha Ravelo (“Ravelo Aff.”), ECF No. [57-2]

  ¶¶ 5-6. This is consistent with Rosa’s recollection that he told Ravelo about the summons and

  provided her with a copy of the summons when she was the office manager. ECF No. [55-2] at 14-

  15, 21-22. In addition, Rosa testified that he and Ravelo spoke to Obeso about the summons. Id.

  at 22. Accordingly, a reasonable fact finder could determine that, contrary to Defendant’s

  assertions, Harper was aware of Rosa’s jury service obligations prior to making the decision to

  find a replacement. Because such a determination depends upon the credibility of the witnesses,

  this issue is not suitable for resolution upon a motion for summary judgment.4

          C. Emotional distress damages are not available under the JSIA

          Harper’s Air argues that it is entitled to summary judgment on Rosa’s claim for damages

  for humiliation, embarrassment, and emotional pain and suffering, because the JSIA does not

  provide for the recovery of non-economic damages for mental pain and suffering. In response,


  4
   Based upon this determination, the Court need not consider at this juncture the impact of the apparent loss
  of Rosa’s personnel file.


                                                      11
Case 1:19-cv-24148-BB Document 66 Entered on FLSD Docket 10/29/2020 Page 12 of 14

                                                               Case No. 19-cv-24148-BLOOM/Louis


  Rosa urges the Court to interpret the relief specifically provided under the JSIA broadly in keeping

  with the interpretation given to the retaliation provision of the Fair Labor Standards Act (“FLSA”),

  29 U.S.C. § 215(a)(3).

         With any question of statutory interpretation, the Court presumes that Congress “says in a

  statute what it means and means in a statute what it says there.” Conn. Nat. Bank v. Germain, 503

  U.S. 249, 254 (1992) (citing United States v. Ron Pair Enterps., Inc., 489 U.S. 235, 241-42 (1989))

  (further citations omitted). “The first rule in statutory construction is to determine whether the

  language at issue has a plain and unambiguous meaning with regard to the particular dispute. If

  the statute’s meaning is plain and unambiguous, there is no need for further inquiry.” U.S. v. Silva,

  443 F.3d 795, 797-98 (11th Cir. 2006) (internal quotations omitted); see Hartford Underwriters

  Ins. Co. v. Union Planters Bank, N.A., 530 U.S. 1, 6 (2000) (where “the statute’s language is plain,

  the sole function of the courts—at least where the disposition required by the text is not absurd—

  is to enforce it according to its terms.”) (internal quotation and citation omitted). “This is so

  because ‘[t]he plain language is presumed to express congressional intent and will control a court’s

  interpretation.’” Moss v. GreenTree-Al, LLC, 378 B.R. 655, 658 (S.D. Ala. 2007) (quoting U.S. v.

  Fisher, 289 F.3d 1329, 1338 (11th Cir. 2002)) (alterations in the original). It is a court’s duty “to

  give effect, if possible, to every clause and word of a statute.” Duncan v. Walker, 533 U.S. 167,

  174 (2001) (citations omitted). And, “[w]hen interpreting a statute, words must be given their

  ‘ordinary or natural’ meaning[.]” Leocal v. Ashcroft, 543 U.S. 1, 8 (2004) (citation omitted). In

  any event, “[a] court ‘should not interpret a statute in a manner inconsistent with the plain language

  of the statute, unless doing so would lead to an absurd result.’” Moss, 378 B.R. at 658 (quoting

  Silva, 443 F.3d at 798).

         With respect to available remedies, the JSIA provides as follows:




                                                   12
Case 1:19-cv-24148-BB Document 66 Entered on FLSD Docket 10/29/2020 Page 13 of 14

                                                             Case No. 19-cv-24148-BLOOM/Louis


         Any employer who violates the provisions of this section—

            (1) shall be liable for damages for any loss of wages or other benefits suffered by an
                employee by reason of such violation;

            (2) may be enjoined from further violations of this section and ordered to provide other
                appropriate relief, including but not limited to the reinstatement of any employee
                discharged by reason of his jury service; and

            (3) shall be subject to a civil penalty of not more than $5,000 for each violation as to
                each employee, and may be ordered to perform community service.

  28 U.S.C. § 1875(b). In arguing that the statute does not authorize emotional distress damages

  such as those sought by Rosa, Harper’s Air relies upon Shea v. County of Rockland, 810 F.2d 27

  (1987), which Rosa acknowledges to be the only appellate court case to have directly addressed

  the issue of non-monetary compensatory damages. In Shea, the Second Circuit concluded that the

  purpose of subsection (b)(1) of the JSIA “was to provide only for compensatory damages for the

  economic loss of wages or other employment related benefits,” and therefore, that the JSIA does

  not authorize damages for emotional distress. 810 F.2d at 29.

         Rosa argues nevertheless that the “other appropriate relief” language in subsection (b)(2)

  should include emotional distress damages. However, the Second Circuit explicitly rejected the

  argument that “other appropriate relief” in subsection (b)(2) could encompass compensatory

  damages, since the language in that subsection otherwise refers to injunctive relief. Id. This is

  entirely consistent with the principle of ejusdem generis, which requires that a general statutory

  term be interpreted in light of specific surrounding terms. Ace Am. Ins. Co. v. Wattles Co., 930

  F.3d 1240, 1259 n.21 (11th Cir. 2019). The Court agrees with the Second Circuit’s conclusion in

  Shea, and sees no reason to engage in further analysis, as the language of the statute is clear.

  Plaintiff points to no case law—nor has the Court found any—supporting his suggested

  interpretation of the JSIA. Indeed, “[i]nferring remedies that Congress never contemplated both




                                                 13
Case 1:19-cv-24148-BB Document 66 Entered on FLSD Docket 10/29/2020 Page 14 of 14

                                                              Case No. 19-cv-24148-BLOOM/Louis


  disturbs the constitutional balance by arrogating law-making power to the judiciary, and also

  allows legislators to escape their responsibility by enlisting judges as supplemental draftsmen.”

  Snapp v. Unlimited Concepts, Inc., 208 F.3d 928, 939 (11th Cir. 2000) Therefore, absent a clear

  indication that emotional distress damages be recoverable for violations of the JSIA, the Court will

  not interpret the statute to encompass such damages.

          As such, Harper’s Air is entitled to summary judgment upon Rosa’s claim for damages for

  humiliation, embarrassment and emotional pain and suffering.

     V.        CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED that Harper’s Air’s Motion, ECF No.

  [56], is GRANTED IN PART AND DENIED IN PART as set forth in this Order.

          DONE AND ORDERED in Chambers at Miami, Florida, on October 29, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                  14
